DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the inboard railing 119 in close proximity to the horizonal axis of the flexible joint 100 between floatation segments 117 of the floatation assembly as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “each floatation segment having an upwardly extending inboard railing,” and “wherein each of the inboard railings is connected to the inboard railings of adjacent floatation segments by flexible joints”. However, this constitutes new matter because it is not disclosed anywhere in applicant’s specification that each of the inboard railings is connected to the inboard railings of adjacent floatation segments by flexible joints. The limitation “the inboard railing of adjacent floatation segments” is also not supported by the specification. Applicant points to Figs 1+3, para0034+0033 of the specification for support for the recited subject matter but it not found to be supported. Para0033 specifically recites:
“The cross section of the floatation assembly 101 illustrates the junction axis where the enclosure top 109 and the enclosure side 108 join at the top railing 119 in close proximity to the horizontal axis 126 of the flexible joint 100 (FIG. 1) between float sections of the floatation assembly 101.”  
Para0030 specifically recites:
 “Because of its high drag the enclosure 107, 108, 109 is essentially stationary in the water inside a wave and in a state of near equilibrium. The main forces acting on the enclosure are those transferred from the float sections of the floatation assembly 101. If the float sections of the floatation assembly 101 are free to twist about an axis common to the enclosure and are free to move laterally largely independent of the cage positioning system, free from lateral constraints, these forces are mitigated. This is only possible if the upper enclosure junction and the horizontal center of rotation (axis 126) of the float section at the joint 100 are in close proximity, and if the lateral positioning assembly 111 is located at the bottom of the cage 10. 
This in no way provides support for the limitations above in that there is no clear teaching that first, each individual floatation segment 117 comprises an individual inboard railing 119 and that second, each of the individual inboard railings 119 connects to inboard railings of adjacent floatation segments 117 via flexible joints 101. There is no direct contact between the inboard railing 119 and the floatation segments 117 of the floatation collar 101 as best seen in Fig 3+4. At best, the specification only provides support for a single inboard railing 119 connected to the fish enclosure ends at 108+109 and on the other side connects to the horizontal axis 126 which further connects to floatation segments 117 of the floatation collar 101. As such, the specification only provides support that the floatation segments 117 of the floatation collar 101 are connected to the fish enclosure 108+109 via a singular inboard railing on each side of the fish enclosure as shown in figs 2-3. There is no explicit teaching that each of the inboard railings connect to inboard railings of adjacent floatation segments or that multiple inboard railings 119 exist for a floatation segments 117 part of the same floatation collar 101 on one side of the fish pen enclosure.
Applicant’s submitted Replacement Drawing of Fig 1 portraying the inboard railing 119 as a part of the floatation segment 117 and connected via flexible joints 100 constitutes new matter. It is not disclosed anywhere in the specification that the inboard railings are a part of the floatation segment structure 117 and simultaneously attached to an upper end of horizonal axis 126 of floatation collar 101. 
Claims 2-7, 9-15 are rejected based on their dependency. 

	
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-7, 9-15 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “each floatation segment having an upwardly extending inboard railing,” and “wherein each of the inboard railings is connected to the inboard railings of adjacent floatation segments by flexible joints”. However, it is vague and indefinite how first, each individual floatation segment 117 comprises an individual inboard railing 119 and second, each of the individual inboard railings 119 somehow connects to inboard railings of adjacent floatation segments 117 via flexible joints 101. As seen in Fig 3, there is no direct contact between the inboard railing 119 and the floatation segments 117 of the floatation collar 101. The specification only provides support for a single inboard railing 119 connected to the fish enclosure ends at 108+109 and on the other side connects to the horizontal axis 126 which further connects to floatation segments 117 (see para0030). Furthermore, it is not clear how the inboard railings would then connect to one another via flexible joints, if the joint is located between the floatation segments 117 and the inboard railings 119 are located proximate the fish enclosure itself (see figs 3-4). Furthermore, if there are multiple inboard railings for a single floatation collar between floatation segments then how would they simultaneously connect with one another, with the fish enclosure, and the floatation segments given the circular configuration of the collar. As such, the specification only provides support that the floatation segments 117 of the floatation collar 101 are connected to the fish enclosure 108+109 via a singular inboard railing 119 on each side of the fish enclosure as shown in figs 2-3. It is not clear how the inboard railings are then connected to adjacent inboard railings by flexible joints as there are no inboard railings that are adjacent to one another. The only mention of flexible joints in the specification is when it pertains to the connection (100) between the floatation segments(117, Fig 1). Furthermore, it is not clear how the floatation collar 101 specifically the horizonal axis 126 connects between the floatation segments 117 at the flexible joint 100. For the purposes of this examination and as best understood, this limitation is being interpreted as “wherein each of the inboard railings is connected between two adjacent floatation segments by flexible joints.” 
Claims 2-7, 9-15 are rejected based on their dependency on a rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4-6, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hideo et al (WO2014077159) in view of Quinta (US20130340376A1) and in view of Grytdal (US 20200187463 A1-previously cited in the PTO-892 mailed on 04/30/2021). 
Regarding claim 1:

    PNG
    media_image1.png
    723
    583
    media_image1.png
    Greyscale

 Hideo teaches:
An open sea fish cage comprising: (Abstract and Figures)
A fish enclosure configured to allow water flow therethrough (Figure 2, Reference 4)
A floatation collar (Figure 2, Reference 2+5+2a) 
comprising a plurality of floatation segments (Figure 2, 1, 6, Reference 2, 21, 22)
each floatation segment having an upwardly extending inboard railing, (Figure 2, Reference 2a, para0015, each floatation segments has an upwardly extending inboard rail extending from it)
wherein each of the inboard railings is to floatation segments by joints (see fig 5, joint between each inboard railing and floatation segments 21+2+22)
And a weight ring assembly (Figure 4, Reference 6)
Suspended from an outboard portion of the floatation collar (Figure 4, Reference B)
With a plurality suspension members, (Figure 4, Reference 11)
And wherein at least most of the fish enclosure is disposed vertically between the floatation collar and the weight ring assembly. (see how the fish enclosure 4 is disposed between the floatation collar 2a and weight ring assembly 6)
And further wherein the joints are disposed inboard of the suspension members (Figure 2, annotated above IBD, see how the joints between 21+22 are disposed inboard of the suspension members)
Hideo doesn’t teach:
Wherein the floatation segments are connected to adjacent floatation segments by flexible joints;
wherein each of the inboard railings is connected between two adjacent floatation segments by flexible joints
Wherein the floatation segments are configured to twist about the flexible joints;
And further wherein the flexible joints are disposed inboard of the suspension members.
Quinta teaches:
A plurality of floatation segments (Figure 1-2, Reference 1)
That are connected to adjacent floatation segments by flexible joints (Figures 1-2, para0020-0025)
Wherein the floatation segments are configured to twist about the flexible joints (para0010, clm 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the floatation segments of Hideo such that they comprise flexible joints to connect adjacent floatation segments as taught by Quinta to provide for shock absorption from movements from the waves and sea currents to protect the integrity of the fish enclosure (para0010-Quinata). 
Therefore, Hideo as modified by Quinta teaches:
wherein each of the inboard railings is connected between two adjacent floatation segments by flexible joints (Hideo’s discloses the inboard railings connected to the floatation segments, as modified to comprise the flexible joints between adjacent floatation segments of Quinta and securing the inboard railings to the flexible joints)
And further wherein the flexible joints are disposed inboard of the suspension members. (Figure 2, annotated above IBD, see how the joints between 21+22 are disposed inboard of the suspension members of Hideo modified with the flexible joints of Quinta (Figures 1-2, para0020-0025)
Hideo as modified by Quinta doesn’t teach:
wherein the fish enclosure is attached to an upper end of the inboard railings such that the fish enclosure is supported by the inboard railings 
Grytdal teaches:
A open sea fish pen (abstract and figs)
wherein the fish enclosure is attached to an upper end of the inboard railings such that the fish enclosure is supported by the inboard railings (fig 3+4, para0034+0018, Ref 46 is attached to an upper end of the inboard railings 54+66 such that the fish enclosure 14+16+20+22 is supported by the inboard railings)
It would have been obvious to one of ordinary skill before the effective filing date to modify the open sea fish cage of Hideo as modified to attach the fish enclosure to an upper end of the inboard railings as taught by Grytdal to allow for an attachment of a double net wall with layers that are installed separately to prevent abrasion and damage to the net wall(para0003). 
Regarding Claim 2:
Hideo as modified, as shown above, discloses all the limitations of claim 1.  Hideo further teaches:
Wherein a buoyancy of the floatation collar is adjustable, such that the fish enclosure may be selectively transitioned between a net positive buoyancy condition and a net negative buoyancy condition. (Figure 6, References 21-25, para0017—0021)
Regarding Claim 4:
Hideo as modified, as shown above, discloses all the limitations of claim 1.  Hideo further teaches:

    PNG
    media_image2.png
    219
    486
    media_image2.png
    Greyscale

wherein the floatation segments comprise a framework including a platform, (Figure 6, see annotation above reference D, how the floatation segments comprise a framework from 21+22 and includes a platform between 2 and 2a as described in para0015)
and a plurality of buoyancy members Figure 6, Reference 21-22)
attached to the framework under the platform, (see figure 5-6 under a top surface of the platform)
 wherein the at least some buoyancy members are configured to be movable between an outboard position and in inboard position. (Figure 5-6, para0017-0021)
Regarding Claim 5:
Hideo as modified, as shown above, discloses all the limitations of claim 4.  Hideo further teaches:
Wherein at least some of the buoyancy members are variable buoyancy members. (see figure 6, references 21 are variable buoyancy members while 22 are partitions)
Regarding Claim 6:
Hideo as modified, as shown above, discloses all the limitations of claim 5.  Hideo further teaches:
Wherein the variable buoyancy members are configured to receive and retain water to transition the open sea fish cage to a net negative buoyancy condition, and to displace the retained water with air to transition the open sea fish cage to a net positive buoyancy condition. (para0019-0021, 0032-0036) 
Regarding Claim 10:
Hideo as modified, as shown above, discloses all the limitations of claim 1.  Hideo further teaches:
Wherein each of the plurality of floatation segments is connected by a corresponding radial connector to a non-adjacent one of the other floatation segments. (Figure 3, 5, Reference 5, see how the radial connector 5 connects all non-adjacent floatation segments 21+22 within 2 via the lines 51)
Regarding Claim 11:
Hideo as modified, as shown above, discloses all the limitations of claim 4.  Hideo further teaches:
Wherein at least some of the plurality of buoyancy members are variable buoyancy members, (see figure 6, references 21 are variable buoyancy members while 22 are partitions)
And wherein the variable buoyancy members further comprise a valve system. (Figure 6, references 21-25, para0018-0021)
Claim 3, 7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hideo et al (WO2014077159) Quinata (US20130340376A1) in view of Grytdal (US 20200187463 A1) and in view of Dobson (US2010/0058991A1). 
Regarding claim 3:
Hideo as modified, as shown above, discloses all the limitations of claim 1. However, Hideo modified doesn’t teach:
Wherein the weight ring assembly comprises a plurality of ring segments. 
Dobson teaches:
An open sea fish cage (abstract and figures)
Comprising a fish enclosure (Figure 1, Reference 24)
A floatation collar (Figure 1, References 40, 50)
A plurality of floatation segments (Figure 5, reference 42)
First tension members (Figure 5, Reference 30)
A weight ring assembly (Figure 5, Reference 70)
Wherein the weight ring assembly comprises a plurality of ring segments (Figure 5, Reference 75, 76, para0031)
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the weight assembly of Hideo as modified such that it comprises a plurality of ring segments as taught by Dobson to allow a plurality of places of attachments of the tension members to secure the fish pen and allow it to sink further in the sea. 
Regarding claim 7:
Hideo as modified, as shown above, discloses all the limitations of claim 1. However, Hideo as modified doesn’t teach:
Wherein the plurality of suspension members suspending the weight ring assembly from the floatation collar comprise an adjustable length segment. 
Dobson teaches:
Wherein the plurality of suspension members suspending the weight ring assembly from the floatation collar comprise an adjustable length segment. (Figure 5, Reference 30, para0027)
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the first tension members of Hideo as modified such that it comprises an adjustable length segment as taught by Dobson to allow the suspension members to be adjustable in length to release the weight assembly further into the water. 
	Regarding claim 12:
Hideo as modified, as shown above, discloses all the limitations of claim 1. However, Hideo as modified doesn’t teach:
Further comprising a plurality of anchor lines that connect the weight ring assembly to a corresponding plurality of spaced apart anchors, either directly or indirectly through adjacent cages in a grid system. 
Dobson further teaches: 
a plurality of anchor lines (Figure 1, Reference 90, 92)
that connects the weight ring assembly (Figure 1, 5, Reference 70)
to a corresponding plurality of spaced apart anchors, either directly or indirectly through adjacent cages in a grid system (para0032-0034, Figures 3 and 5).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the open sea pen of Hideo as modified to comprise a plurality of anchor lines that connect the weight ring assembly to adjacent cages in a grid system as taught by Dobson to allow the attachment of other open sea pens in a grid like system to increase the productivity and output of the fish farm. 
Claim 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hideo et al (WO2014077159), in view of Quinta (US20130340376A1), in view of Grytdal (US 20200187463 A1), in view of Dobson (US2010/0058991A1) and in view of Loverich et al. (US5193481A).  
	Regarding claim 13:
Hideo as modified, as shown above, discloses all the limitations of claim 12. However, Hideo as modified doesn’t teach:
wherein the plurality of anchor lines may further comprise a plurality of underwater buoys attached at an intermediate location to a corresponding one of the plurality of anchor lines as shock mitigating and anchor line tensioning devices.
Loverich teaches:

    PNG
    media_image3.png
    477
    738
    media_image3.png
    Greyscale

An open sea fish cage (Figure 1 and abstract) 
A plurality of anchor lines (Figure 1, References 22)
Where the plurality of anchor lines may further comprise a plurality of underwater buoys (Figure 1, Reference 24, column 2, line 64- column 3, line 9)
Attached at an intermediate location to a corresponding one of the plurality of anchor lines as shock mitigating and anchor line tensioning devices. (see how the buoy 24 is placed at an intermediate location to one of the anchor lines 22 to mitigate shock produced by the waves and to tension the anchor line via anchor 18, column 2, line 64- column 3, line 9) 
It would have been obvious to one with ordinary skill in the art before the effective filing date to further modify the open sea pen of Hideo as modified to include a plurality of underwater buoys to the plurality of anchor lines as taught by Loverich to avoid a downward pull on the buoys from the anchor lines 22. This results in the anchor line 22 exerting a lateral force on each buoy 16 to urge each spar buoy 16 laterally outwardly from the net pen 14 to thereby maintain the net pen 14 in a taut, or stretched, open state.
	Regarding claim 14:
Hideo as modified, as shown above, discloses all the limitations of claim 13. However, Hideo as modified doesn’t teach:
wherein each of the plurality of anchor lines comprises a portion having proximal ends that connect to the OCSP\67330AP docx-1 1-weight ring assembly and a distal end that is attached to an anchor line connecting junction suspended from a surface buoy.
Loverich further teaches:
wherein each of the plurality of anchor lines comprises a portion having proximal ends that connect to the OCSP\67330AP docx-1 1-weight ring assembly (Figure 1, Reference P)
and a distal end that is attached to an anchor line connecting junction (Figure 1, Reference J) suspended from a surface buoy. (Figure 1, Reference D)
It would have been obvious to one with ordinary skill in the art before the effective filing date to further modify the open sea pen of Hideo as modified to include a portion having proximal ends that connect to the OCSP\67330AP docx-1 1-weight ring assembly and a distal end that is attached to an anchor line connecting junction suspended from a surface buoy as taught by Loverich to allow for lateral flexibility of the anchor lines and to ensure that the open sea fish cage is not sunk. 
	Regarding claim 15:
Hideo as modified, as shown above, discloses all the limitations of claim 14. Hideo further teaches:

    PNG
    media_image4.png
    319
    663
    media_image4.png
    Greyscale

wherein the plurality of anchor lines are connected directly or indirectly to the weight ring assembly at a minimum of three points. (Figure 4, see how the anchor lines 61 are connected directly to the weight ring assembly 6)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hideo et al (WO2014077159), in view of Quinta (US20130340376A1), in view of Grytdal (US 20200187463 A1) and in view of Gace et al. (US20170238551A1). 
	Regarding claim 9:
Hideo as modified, as shown above, discloses all the limitations of claim 1. However, Hideo as modified doesn’t teach:
wherein the fish enclosure further comprises a mort trap configured to receive fish from a lower end of the fish enclosure. 
Gace teaches:
wherein the fish enclosure further comprises a mort trap configured to receive fish from a lower end of the fish enclosure. (para008, Abstract, Figures 1, Reference 150)
It would have been obvious to one with ordinary skill in the art before the effective filing date to further modify the open sea pen of Hideo as modified to include a mort trap as taught by Gace to receive and trap deceased fish to isolate morts quickly, to maintain the health of the remaining fish population. It would also be beneficial to identify and remove morts quickly, to be able to determine the cause of death and, if appropriate, take corrective measures.
Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive. 
	In regards to applicant’s arguments that the cited references do not disclose “the inboard railings connected to inboard railings of adjacent floatation segments by flexible joints”.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant briefly argued that Hideo as modified by Quanita does not the newly recited limitation. However, in light of the 112b and 112a rejections above this is not found persuasive. Please see rejection about as to why this limitation constitutes new matter, is vague and indefinite, and the interpretation for this examination. 
	In regard’s to applicant remarks that the cited references do not disclose “flexible joints disposed inboard of the suspension members”. This is not found persuasive because it is the combination of Hideo and Quinta that disclose this limitation. Hideo is relied upon to teach the location of joints between floatation segments and suspension members and Quinta is relied upon to teach the flexible joint. Therefore the rejection maintained. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHADA ALGHAILANI/Examiner, Art Unit 3643                                                                                                                                                                                                        



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643